VICKIE ELAINE SPIEGEL,                    )
                                          )
      Plaintiff/Appellee,                 )
                                          )   Appeal No.
                                          )   01-A-01-9607-CH-00294
VS.                                       )
                                          )   Rutherford Chancery
                                          )   No. 93DR-989
JEREMY PERCY JULIAN SPIEGEL,              )

      Defendant/Appellant.
                                          )
                                          )                    FILED
                                                                February 5, 1997
                     COURT OF APPEALS OF TENNESSEE             Cecil W. Crowson
                       MIDDLE SECTION AT NASHVILLE            Appellate Court Clerk



APPEALED FROM THE CHANCERY COURT OF RUTHERFORD COUNTY
AT MURFREESBORO, TENNESSEE

THE HONORABLE ROBERT E. CORLEW, III, CHANCELLOR




TERRY A. FANN
WALDRON AND FANN
202 West Main Street
Murfreesboro, Tennessee 37130
      Attorney for Plaintiff/Appellee

MARLENE ESKIND MOSES
EISENSTEIN, MOSES & MOSSMAN
Suite 500
One Church Street Building
Nashville, Tennessee 37201
       Attorney for Defendant/Appellant




                            AFFIRMED AND REMANDED




                                              BEN H. CANTRELL, JUDGE



CONCUR:
TODD, P.J., M.S.
LEWIS, J.
                                 OPINION


              The issues on appeal in this divorce case include the restrictions put on

the father’s visits with his minor daughter and the award of attorneys fees to the

mother. We affirm the judgment of the trial court.



                                          I.

              The parties married in Maryland in 1991. Their child, Elizabeth, was

born in May of 1993 and the parties moved to Smyrna in August of that year so that

Mr. Spiegel could work in a company owned by his mother-in-law. Mrs. Spiegel filed

a complaint for divorce on September 30, 1993. Mr. Spiegel moved back to Maryland

to work.



              The chancellor granted Mrs. Spiegel a divorce and custody of the minor

child. He restricted Mr. Spiegel’s visitation by ordering that for a period of one year

the visitation be supervised and that it take place only in the state of Tennessee. On

Mrs. Spiegel’s prayer for attorneys fees, the court ordered Mr. Spiegel to pay her

$7,954.25 and an additional $250.00 for having to respond to Mr. Spiegel’s motion to

alter or amend.



                                          II.

                                      Visitation

                            a. Restricted to Tennessee

              Mr. Spiegel asked to be allowed to take the child to Maryland for

visitation one week each month. On appeal he asserts that the court erred in not

allowing him enough time with the child to establish a meaningful relationship.




                                         -2-
              At the time of the trial the child was almost two and one-half years old.

Mr. Spiegel was living in his mother’s house in Maryland where his mother also

boarded four Alzheimer’s patients in a six bedroom house. Formerly, the mother had

two nurses and another assistant living in the house, but at the time of the trial, she

had none. Mr. Spiegel proposed that the child sleep in his mother’s room but he was

unclear whether his mother would vacate her bedroom altogether.



              In addition, the child’s pediatrician testified that she was exhibiting

improper behavior which in his opinion was brought on by the stress of being

separated from her mother during Mr. Spiegel’s visits. He also testified that the child

was going through an important stage of developing her sense of home and of having

a stable caregiver. Consequently, he testified, being away from her mother for an

extended period of time would disrupt the child’s emotional development.



              The child’s best interests are the prime factor in structuring a plan for

how the child’s time should be divided between the divorced parents. Suttles v.

Suttles, 748 S.W.2d 427 (Tenn. 1988). We think the chancellor’s decision to restrict

visitation to the state of Tennessee was in the child’s best interest and should be

affirmed.



                             b. Supervised Visitation

              The proof showed that in September of 1993 Mrs. Spiegel found used

condoms, tissue paper, an adult magazine, and pictures of their baby daughter in Mr.

Spiegel’s car. She hired a private detective who observed Mr. Spiegel dispose of the

condoms and the tissue paper and then drive to a public park where he masturbated

in his car. He admitted that he had done so on several occasions.



              Mrs. Spiegel charged that Mr. Spiegel was using the baby pictures for

the purpose of self-stimulation. Mr. Spiegel denied the accusation and asserted that


                                         -3-
he had the pictures in the car to show his family to customers. He admitted that he

used bad judgment in his conduct but he denied any abuse of the child or doing

anything improper in her presence. He presented the testimony of a psychologist who

had tested Mr. Spiegel and said that in his opinion Mr. Spiegel was not mentally ill,

was not a sexual deviant, and was not a threat to the child. The witness did say,

however, that Mr. Spiegel’s behavior was abnormal and that he used extremely poor

judgment.



             The chancellor made the following findings with respect to this issue:

             The Husband has acknowledged engaging in self-sexual
             stimulation in a public place, albeit in his car, at a public park.
             He further acknowledges that pictures of the child were in his
             car, however he alleges that the photographs were in the
             back seat of his car, while the Wife asserts that such
             photographs were in the front seat of his car, and she
             presented evidence which she asserts links the photographs
             of the child with the sexual behavior of the Husband. Much
             of the evidence tendered by the Husband tended to justify the
             acts of self-sexual stimulation, but the Husband was never
             able adequately to address the commission of such actions
             in a public place. Dr. Victor Pestrak, who was called by the
             Husband, appeared to the Court to be a very credible
             witness, and he further testified in justification of such activity,
             but acknowledged that the action of engaging in such
             behavior in a park reflects poor judgment, and testified that
             such activity was abnormal by today’s standards. Dr. Pestrak
             found no indication of child abuse on the part of the Husband,
             but Dr. John Charles Anderson, who testified for the Wife,
             and who never met the Husband but worked as pediatrician
             for the minor child, testified as to a number of problems which
             the child exhibited which he testified were consistent with a
             form of abuse wherein the child may have viewed the sexual
             displays of the father.

                     Certainly there is no direct evidence that the
             Defendant has used the child for purposes of self-stimulation.
             At the same time there is circumstantial evidence that such
             may have occurred. The Defendant never adequately
             explained why photographs of the child would be loose in his
             automobile, at various places within the car, just as physical
             evidence, or residue left as a result of his self-stimulation in
             the car was also found strewn about the vehicle. The Wife
             testified that she found the residue and the photographs in
             very close proximity to each other, while the Husband
             testified that certainly they were some distance apart.
             Further, Dr. Anderson testified at some length as to various
             problems which he observed the child to suffer, yet he
             acknowledged also that each of these problems in fact could
             have been occasioned by some other event than the

                                            -4-
              presence of the child during any such episodes on the part of
              the father. The Court understands Dr. Anderson’s testimony
              to be that all of the problems which he noted were consistent
              with the alleged abuse, but that there was no conclusive
              evidence.



              Mr. Spiegel argues that an order of supervised visitation must be based

on some finding of abuse or neglect of the child. See Sutherland v. Sutherland, 831
S.W.2d 283 (Tenn. App. 1991); Mimms v. Mimms, 780 S.W.2d 739 (Tenn. App.

1989). In addition he cites the 1995 Version of Tenn. Code Ann. § 36-6-301 which

provides:

              After making an award of custody, the court shall, upon
              request of the non-custodial parent, grant such rights of
              visitation as will enable the child and the non-custodial parent
              to maintain a parent-child relationship unless the court finds,
              after a hearing, that visitation is likely to endanger the child’s
              physical or emotional health. If the court finds that the non-
              custodial parent has physically or emotionally abused the
              child, the court may require that visitation be supervised or
              prohibited until such abuse has ceased or until there is no
              reasonable likelihood that such abuse will recur.



              We think, however, that Mr. Spiegel is incorrect in asserting that an

order of supervised visitation requires a specific finding of abuse or neglect. The

statute might require such a finding in order to deny or terminate visitation altogether,

but the provision with respect to supervised visitation is permissive and does not say

that the court shall not order supervised visitation absent a finding of physical or

emotional abuse. This is an area that addresses itself to the sound discretion of the

trial court, Sherrod v. Wix, 849 S.W.2d 780 (Tenn. App. 1993), and we do not think

the legislature intended to remove that discretion by restricting the power to order

supervised visitation to cases involving physical or emotional abuse by the non-

custodial parent.



              We are aware of the rule of construction that says where a statute

mentions one subject, other subjects, not mentioned, are excluded. See State v.

Harkins, 811 S.W.2d 79 (Tenn. 1991). A strict application of that rule would require

                                          -5-
a holding that supervised visitation could be ordered only in cases of physical or

emotional abuse. We do not think that is what the legislature intended. Southern v.

Beeler, 195 S.W.2d 857, 183 Tenn. 272 (1946).



              Since this is a matter of discretion, we do not think the chancellor

abused his discretion by ordering supervised visitation. Therefore, we affirm his

custody and visitation order.



              We note that the one year limitation on supervised visitation has now

expired and the question of visitation must be, once again, decided. We stress for the

benefit of the parties that the question is open for a determination on the basis of the

child’s best interest.



                                          III.

                                   Attorney’s Fees

              Mr. Spiegel asserts that the chancellor erred in making him pay a part

of Mrs. Spiegel’s legal expenses. Since attorneys’ fees are considered a form of

alimony, Gilliam v. Gilliam, 776 S.W.2d 81 (Tenn. App. 1988), need and the ability of

the obligor spouse to pay are considered the prime statutory factors in reviewing an

award.



              The parties had very few assets at the time of the divorce. They had a

house in Maryland which Mr. Spiegel received in the division of the marital property.

According to his testimony the mortgage on the house exceeded its value, but at the

time of the decree, the house was rented and the rent almost covered the mortgage

payments. Mr. Spiegel’s income was approximately $3,800 per month; Mrs. Spiegel

earned approximately $1,350 per month.




                                         -6-
              The award of attorneys fees in divorce cases is largely in the discretion

of the trial judge and will not be disturbed on appeal absent a showing of abuse of that

discretion. Threadgill v. Threadgill, 740 S.W.2d 419 (Tenn. App. 1987). We do not

think the trial judge abused his discretion in this case.



              The judgment of the court below is affirmed and the cause is remanded

to the Chancery Court of Rutherford County for further proceedings. Tax the costs on

appeal to the appellant.




                                           _____________________________
                                           BEN H. CANTRELL, JUDGE



CONCUR:




_______________________________
HENRY F. TODD, PRESIDING JUDGE
MIDDLE SECTION




_______________________________
SAMUEL L. LEWIS, JUDGE




                                          -7-
                  IN THE COURT OF APPEALS OF TENNESSEE
                       MIDDLE SECTION AT NASHVILLE



VICKIE ELAINE SPIEGEL,                     )
                                           )
       Plaintiff/Appellee,                 )      Appeal No.
                                           )      01-A-01-9607-CH-00294
                                           )
VS.                                        )      Rutherford Chancery
                                           )      No. 93DR-989
                                           )
JEREMY PERCY JULIAN SPIEGEL,               )      Affirmed
                                           )      and
       Defendant/Appellant.                )      Remanded


                                 JUDGMENT


              This cause came on to be heard upon the record on appeal from the

Chancery Court of Rutherford County, briefs and argument of counsel; upon

consideration whereof, this Court is of the opinion that in the decree of the Chancellor

there is no reversible error.

              In accordance with the opinion of the Court filed herein, it is, therefore,

ordered and decreed by this Court that the decree of the Chancellor be affirmed. The

cause is remanded to the Chancery Court of Rutherford County for the enforcement

of the decree and for the collection of the costs accrued below.

              Costs of this appeal are taxed against Jeremy Percy Julian Spiegel, for

which execution may issue if necessary.

              ENTER _______________________.




                                           _________________________________
                                           HENRY F. TODD, PRESIDING JUDGE
                                           MIDDLE SECTION


                                           _________________________________
                                           SAMUEL L. LEWIS, JUDGE


                                           _________________________________
                                           BEN H. CANTRELL, JUDGE